Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed February 25, 2022.
Claims 1-20 are pending.

Drawings
The replacement drawings were received on February 25, 2022.  These drawings are acceptable for examination purposes.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach “in response to a trigging event, transmit radar signals”, “using reflections from the radar signals to classify a gesture as a first gesture type when the gesture includes at least one repetition in the feature domain, a second gesture type when the gesture is not repeating in the feature domain, and an invalid gesture when the gesture is not classified as the first or second type, wherein the feature domain includes at least one of doppler, velocity, angle, and range”, “when the gesture is not invalid, identify the gesture based on a comparison of angle shift to a first threshold and a power level change to a second threshold”, “determine whether the gesture indicating a potential action is associated with the triggering event”, “if the gesture is associated with the triggering event, preforming an action indicated by the gesture”, and “if the gesture is not associated with the triggering event, not preforming an action indicated by the gesture” as recited in independent claims 1 and 11. Accordingly, independent claims 1 and 11 along with respective dependent claims 2-10 and 12-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YONGJIA PAN/Primary Examiner, Art Unit 2145